I am constrained to dissent from the opinion of the court because I believe that defendant's exceptions to the admission of the testimony noted below should be sustained and that he should be granted a new trial.
It appears in the record that after Officer Crowley had testified that he found defendant in a small cellar under a cottage in the rear of 1848 Westminster street and had seized the intoxicating liquors and beer found there, and had arrested the defendant, he went into defendant's furniture store to telephone to the police station. The officer was then asked by the assistant attorney-general: "Q. What did you see in there? A. Two men drinking beer." Defendant moved that the answer be stricken out. The motion was denied and exception noted. The officer then testified that one of the men was drinking out of a glass and the other out of a bottle. He was then asked: "Q. And do you know it was beer? A. Yes. Q. Real beer? A. Yes." Defendant's exception was noted to these questions. In my opinion the quoted testimony was clearly incompetent. When the officer entered the store he did not know from whom or how the men had obtained what they were drinking nor what they were drinking. He was merely giving his opinion, as to what they were drinking, without any basis therefor. The testimony was also immaterial and irrelevant because defendant was not being tried for the sale or possession of liquors in his furniture store but only for the possession of the liquors found in the cellar beneath the cottage. By cross-examining the witness upon the subject of the foregoing questions, defendant did not waive his exceptions thereto. § 5038, G.L. 1923. The trial justice emphasized the effect of this inadmissible testimony in his charge to the jury when he said: "there was something about two men seen drinking some beer in the back of the store, when the officer went to telephone."
Defendant objected to the admission of a search warrant under authority of which a search for intoxicating liquors *Page 406 
was made of the floor above his furniture store. The admission of the search warrant was contrary to the holding of this court inState v. Collins, 28 R.I. 439, where it was held that a search warrant was not admissible in evidence against a defendant charged with unlawfully keeping intoxicating liquors for sale. Besides, defendant was not named as the owner or keeper of the place to be searched and the warrant was not issued against him. It stated that the intoxicating liquors were possessed by "one John Doe a further description to the complainant unknown the owner and keeper thereof."
When the officer seized the liquors found in the cellar he gave defendant a receipt for them. At the trial defendant was requested by the assistant attorney-general to produce the receipt. He declined to do so and the State introduced in evidence a duplicate of the receipt over defendant's objection. The receipt was signed by the officer and not by the defendant. It stated that the liquor was taken from defendant by the officer. This was a self-serving statement made by the officer and was incompetent evidence against defendant.
I believe that the admission of the testimony referred to was erroneous and prejudicial to the rights of the defendant to be tried according to "the law of the land" and that he should be granted a new trial.
MR. JUSTICE STEARNS concurs in the dissenting opinion of MR. JUSTICE SWEENEY.